         BEFORE THE JUDICIAL PANEL ON MULTIDISTRICT LITIGATION


    IN RE: AMERICAN MEDICAL
    COLLECTION AGENCY, INC.,                                       MDL No. 2904
    CUSTOMER DATA SECURITY BREACH
    LITIGATION

DEFENDANTS OPTUM360, LLC AND OPTUM360 SERVICES, INC.’S RESPONSE TO
   MOTIONS TO TRANSFER AND CONSOLIDATE PRETRIAL PROCEEDINGS

        Defendants Optum360, LLC and Optum360 Services, Inc. (collectively, “Optum”) hereby

submit their response to the pending Motions to Transfer and Consolidate Pretrial Proceedings

Pursuant to 28 U.S.C. § 1407 (the “JPML Petitions”).1            Optum agrees that transfer and

consolidation of the cases in which it is named as a defendant (hereinafter, the “AMCA Data

Breach Cases”) is appropriate under Section 1407 and respectfully requests that the Judicial Panel

on Multidistrict Litigation (the “JPML”) transfer to the District of New Jersey before the

Honorable Madeline Arleo. The District of New Jersey is the most appropriate transferee court

for a number of reasons discussed more fully below. Specifically, the District of New Jersey is


1
  According to the JPML Docket, as of June 26, 2019, two motions for transfer and four responses
have been filed. On June 4, 2019, Plaintiff Paula Worthey (Worthey v. American Medical
Collection Agency, Inc. et al., No. 7:19-cv-05210-NSR, S.D.N.Y.), filed her Motion for Transfer
to the Southern District of New York. On June 7, 2019, Plaintiffs Jorge M. Fernandez, Jr. and
Hector Valdes (Fernandez v. American Medical Collection Agency, Inc. et al., No. 2:19-cv-13398-
MCA-SCM, D.N.J.), filed their Motion for Transfer to the District of New Jersey. On June 13,
2019, Plaintiff Misty Marler (Marler v. Quest Diagnostics, Inc. et al., No. 8:19-cv-01091-DOC-
KES, C.D. Cal.) filed her Response to Motion to Transfer and Consolidate Pursuant to 28 U.S.C.
§ 1407 and argued that this action should be transferred to the Central District of California or, in
the alternative, the Southern District of New York. On June 25, 2019, Plaintiff Emory Grauberger
(Grauberger v. Quest Diagnostics, Inc. et al., No. 3:19-cv-03102-SK, N.D. Cal.) filed his
Response in Support of Centralization and argued that this action should be transferred to the
Southern District of New York, White Plains Division. On June 26, 2019 (as of 6:00pm ET), two
additional responses were filed. One was filed by seven plaintiffs and argues that this action should
be transferred to the Southern District of New York, White Plains Division or, alternatively, to the
District of Minnesota. The other was filed by Plaintiff Francis Carbonneau (Carbonneau v. Quest
Diagnostics, Inc. et al., No. 19-cv-13472-MCA-SCM, D.N.J.) and advocates for consolidation in
the District of New Jersey.
the best venue for this MDL because it is: (i) the location in which many of the AMCA Data

Breach Cases have been filed to date; (ii) home to Defendant Quest Diagnostics, Inc. (“Quest”)

and co-defendant BioReference Laboratories and as such a venue where witnesses and relevant

documents may be found; (iii) convenient to the parties and witnesses; and (iv) well-equipped to

preside over complex pretrial proceedings. For these reasons, Optum supports transfer and

consolidation in the District of New Jersey.

I.     FACTUAL BACKGROUND

        The JPML Petitions arise out of approximately two dozen putative class actions (to date)

that have been filed in federal courts arising out of the recent data breach of a certain computer

system of American Medical Collection Agency, Inc. (“AMCA”). That data breach involved an

AMCA system that allegedly contained information of individuals who received services from

Defendant Quest. All of the AMCA Data Breach Cases are based on the same central allegation:

that AMCA, Quest, Optum, and others2 failed to adequately safeguard the personal information of

Quest’s customers.

       The plaintiffs in all of these actions assert some combination of the following claims: (1)

negligence; (2) breach of implied contract; (3) breach of contract; (4) negligence per se; (5) unjust

enrichment; (6) invasion of privacy; (7) breach of fiduciary duty; (8) breach of confidence; (9)

deceit by concealment; and (10) wantonness. They also bring claims under a number of state

consumer protection statutes. The plaintiffs purport to bring these claims on behalf of identical or

overlapping classes, including nationwide and state-specific classes of patients whose personal

information was allegedly maintained on the impacted AMCA system.


2
 Optum provides revenue cycle management services to Quest. Quest previously contracted with
AMCA to handle collections on delinquent patient accounts. That contract was later assigned from
Quest to Optum in connection with Optum’s provision of revenue cycle management services.


                                                 2
       The AMCA Data Breach Cases have been filed in nine federal district courts. The most

common filing locations are the District of New Jersey and the Southern District of New York,

which both have eight pending cases at present. The Central District of California has three

pending cases. No other district has more than one case pending.

       All of the actions are in the preliminary stages of litigation. The first action was filed on

June 3, 2019, and the most recent action was filed on June 26, 2019. Defendants have not yet

responded to any of the operative complaints. As of the date of this filing, Optum has not yet been

served in 14 of the actions.

II.    ARGUMENT

       A. Consolidation and Coordination of Pretrial Proceedings Is Proper.

       Pursuant to 28 U.S.C. § 1407, the transfer of actions to a single jurisdiction for coordinated

or consolidated pretrial proceedings is proper when the civil actions pending in various districts

involve one or more common questions of fact, and transfer and consolidation “will be for the

convenience of the parties and witnesses and will promote the just and efficient conduct of such

actions.” 28 U.S.C. § 1407(a). These statutory requirements are met in this case.

       Although there are certain legal and factual differences among the cases that have been

filed, all of these cases arise out of and seek to hold someone responsible for the AMCA data

breach. The central allegation in every case is that the Defendants failed to safeguard the personal

information of Quest’s customers, leading to unauthorized access of that information. Many of

the cases assert similar causes of action based on similar theories of liability. Accordingly, there

are common questions of fact relevant to all of the AMCA Data Breach Cases, including questions

regarding the data security procedures that were in place and the cause of the AMCA breach.




                                                 3
       Consolidation will “eliminate duplicative discovery, avoid inconsistent pretrial rulings, and

conserve the resources of the parties, their counsel, and the judiciary.” In re Vioxx Prods. Liab.

Litig., 360 F. Supp. 2d 1352, 1354 (J.P.M.L. 2005). Absent consolidation, numerous overlapping

discovery requests will be served, and the parties and the courts will be required to address the

same legal issues multiple times. The Panel has determined that consolidation is necessary in

precisely these circumstances in numerous recent data breach cases. See, e.g., In re Supervalu,

Inc., 67 F. Supp. 3d 1377 (J.P.M.L. 2014) (consolidating data breach class actions to avoid

duplicative discovery, prevent inconsistent rulings, and promote efficiency); In re The Home

Depot, Inc., Customer Data Security Breach Litig., 65 F. Supp. 3d 1398 (J.P.M.L. 2014); In re

Target Corp. Customer Data Sec. Breach Litig., 11 F. Supp. 3d 1338 (J.P.M.L. 2014) (centralizing

data breach litigation to prevent duplicative discovery and conserve the resources of the parties

and the courts); In re Schnuck Mkts., Inc. Customer Data Sec. Breach Litig., 978 F. Supp. 2d 1379

(J.P.M.L 2013); In re Sony Gaming Networks & Customer Data Sec. Breach Litig., 802 F. Supp.

2d 1370 (J.P.M.L. 2011); In re Hannaford Bros. Co. Customer Data Sec. Breach Litig., 559 F.

Supp. 2d 1405 (J.P.M.L. 2008); In re TJX Cos. Customer Data Sec. Breach Litig., 493 F. Supp.

2d 1382 (J.P.M.L. 2007).

       Moreover, all of the AMCA Data Breach Cases are class actions. The Panel has long

recognized that overlapping and parallel class actions asserting similar claims for recovery are

particularly well-suited for consolidation. See, e.g., In re Vonage Mktg. & Sales Practices Litig.,

505 F. Supp. 2d 1375, 1376 (J.P.M.L. 2007) (“Centralization under Section 1407 will eliminate

duplicative discovery; prevent inconsistent pretrial rulings (particularly with respect to the issue

of class certification); and conserve the resources of the parties, their counsel and the judiciary.”);

In re Chrysler Corp. Vehicle Prods. Liab. Litig., MDL No. 1239, 1998 LEXIS 15675, at *2




                                                  4
(J.P.M.L. Oct. 2, 1998) (ordering transfer where “the actions in this litigation involve common

questions of fact concerning allegations by overlapping classes of defects in the paint of certain

Chrysler vehicles that result in chipping, peeling, and discoloration of the paint finish”); In re

Sugar Indus. Antitrust Litig., 395 F. Supp. 1271, 1273 (J.P.M.L. 1975) (“[T]ransfer of actions

under § 1407 is appropriate, if not necessary, where the possibility of inconsistent class

determinations exists.”); In re Hawaiian Hotel Room Rate Antitrust Litig., 438 F. Supp. 935, 936

(J.P.M.L. 1977) (“Section 1407 centralization is especially important to ensure consistent

treatment of the class action issues.”).

       Finally, the AMCA Data Breach Cases are ripe for transfer because they are in their

infancy. The first cases were filed on June 3, 2019, and none of the Defendants has responded to

any of the operative complaints. Accordingly, none of the cases to be transferred has progressed

in any meaningful way, and the work of the transferee court will not duplicate the effort of any

transferor court or create any inconsistent rulings on matters of substance.

       B. The District of New Jersey Is the Most Appropriate Venue for the Transfer of
          These Actions.

       In deciding the appropriate transferee court, the Panel has often considered: (i) where the

majority of cases are pending; (ii) where a defendant’s headquarters is located; (iii) where relevant

documents and witnesses are located; (iv) whether the transferee district is easily accessible to

parties and witnesses; and (v) whether the transferee court has the capacity to devote sufficient

resources to complex consolidated proceedings. As discussed below, each of these factors favors

consolidating pretrial proceedings before Judge Madeline Arleo in the District of New Jersey.

               1. No Other Court Has More Pending Cases than the District of New Jersey.

       The Panel has repeatedly found that the most appropriate transferee court is a district in

which a large number of actions are pending. See, e.g., In re WellPoint, Inc., Out-of-Network UCR



                                                 5
Rates Litig., 652 F. Supp. 2d 1375, 1376 (J.P.M.L. 2009) (transferring to district where three

actions already pending); In re Conseco Life Ins. Co. Cost of Ins. Litig., 323 F. Supp. 2d 1381,

1383 (J.P.M.L. 2004) (noting that “a plurality of the actions is pending in the Central District of

California”); In re Phonometrics, Inc., 1996 LEXIS 21909 (J.P.M.L. Dec. 11, 1996) (transferring

to district where majority of actions were pending); In re Dow Chemical Co. Sarabond Prods.

Liab. Litig., 650 F. Supp. 187, 189 (J.P.M.L. 1986) (transferring to district where six of fourteen

actions already pending). Here, of the currently pending AMCA Data Breach Cases, eight were

filed in the District of New Jersey. Accordingly, Section 1407’s convenience requirement favors

transferring the proceedings to the District of New Jersey. See In re Dynamic Random Access

Memory (DRAM) Antitrust Litig., 228 F. Supp. 2d 1379, 1381 (J.P.M.L. 2002).3

               2. Many Relevant Documents and Witnesses Will Likely Be Located in the District
                  of New Jersey.

       The presence of a defendant’s corporate headquarters or other principal place of business

in a forum militates strongly in favor of transfer to that forum because it “implies that relevant

witnesses and documents are likely to be found there.” In re UICI “Association-Group Ins. Litig.,

305 F. Supp. 1360, 1362 (J.P.M.L. 2004); see also In re The Home Depot, Inc., Customer Data

Security Breach Litig., 65 F. Supp. 3d at 1400 (“Home Depot is headquartered in the Northern

District of Georgia.   Thus, relevant documents and witnesses are likely located within the

district.”); In re Aftermarket Automotive Lighting Prods. Antitrust Litig., 598 F. Supp. 1366, 1368


3
  Quest and/or Optum have been named as defendants in the vast majority of lawsuits arising from
the AMCA data breach. Apart from these lawsuits, there are a small number of lawsuits (six in
total) that name only Laboratory Corporation of America Holdings (“LabCorp”) and/or AMCA.
Those actions are pending in a number of different districts, including three in the Middle District
of North Carolina. This small number of actions does not alter the analysis that MDL consolidation
of litigation arising out of the AMCA data breach should occur in the District of New Jersey.
Indeed, in its response, it is Optum’s understanding that LabCorp agrees that transfer and
consolidation in the District of New Jersey is appropriate.


                                                 6
(J.P.M.L. 2009) (transferring to the Central District of California where “several defendants are

headquartered . . . and accordingly pertinent documents and witnesses are likely located”); In re

DirecTV, Inc. Early Cancellation Fee Marketing and Sales Pracs. Litig., 655 F. Supp. 2d 1369,

1370-71 (J.P.M.L. 2009) (“DirecTV, Inc., is headquartered in that district and, therefore, relevant

documents and witnesses are likely located there.”).

        Quest is a defendant in all of the AMCA Data Breach Cases and is headquartered in the

District of New Jersey, as is BioReference. Quest and BioReference are likely to be in possession

of relevant documents.       Potentially relevant documents include documents concerning the

negotiation of the original contract between Quest and AMCA and patient consent forms and

records. In addition to documents, individuals with relevant information regarding Quest’s

relationship with AMCA and Quest’s practices with regard to the collection and handling of patient

information are also located at Quest. The location of Quest’s and BioReference’s headquarters

and the anticipated evidence located in the District of New Jersey are therefore additional factors

strongly favoring transfer to that district.

        Moreover, AMCA’s corporate headquarters are located in Elmsford, New York, which is

46 miles from the federal courthouse in Newark, New Jersey. This means that the United States

District Court for the District of New Jersey has the power to compel the attendance of AMCA

witnesses located in the Southern District of New York at court proceedings. See Fed. R. Civ. P.

45(c)(1)(A) (court may compel attendance at a hearing “within 100 miles of where the person

resides, is employed, or regularly transacts business in person”). Moreover, the District of New

Jersey is convenient for AMCA’s witnesses.4



4
  While the Southern District of New York may be a convenient forum for AMCA’s witnesses,
the District’s White Plains location would be inconvenient for all other witnesses and the other



                                                7
                3. The District of New Jersey Is Easily Accessible to Parties and Witnesses.

        As discussed above, the District of New Jersey is home to Quest and is also easily

accessible by AMCA witnesses. The federal courthouse in Newark is also only four miles away

from Newark Liberty International Airport, which is a major airport with nonstop service to 162

different cities as of April 2019, the most recent month for which statistics are available. See

http://www.panynj.gov/airports/pdf-traffic/EWR_APR_2019.pdf (last visited June 23, 2019).

Thus, Newark is easily accessible for parties and witnesses scattered across the country.

                4. Judge Madeline Arleo in the District of New Jersey Is Well-Suited to Preside
                   Over Consolidated Proceedings.

        In addition to being a convenient transferee district for parties and witnesses and being the

location of many pending actions, the District of New Jersey also has the capacity to accommodate

these proceedings. See In re Columbia Univ. Patent Litig., 313 F. Supp. 2d 1383, 1385 (J.P.M.L.

2004) (deciding to “assign the litigation to a district i) in which half of the actions are pending;

and ii) that is presently equipped with the resources likely required by the complex docket”). With

a median time from filing to disposition of only 5.1 months in civil cases, transferring these cases

to the District of New Jersey will ensure that the consolidated pretrial proceedings are resolved in

a           timely            and             expeditious            manner.                         See

https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0331.2019.pdf.

        Moreover, Judge Madeline Arleo is eminently qualified to preside over these actions. The

experience and knowledge of a particular judge is one of the factors that the Panel has considered



factors tip the scales in favor of consolidation in the District of New Jersey. In fact, in the aftermath
of AMCA’s June 17, 2019 bankruptcy filing, at least two plaintiffs in the District of New Jersey—
represented by two different sets of counsel—have already voluntarily dismissed AMCA as a
defendant from cases in which it was originally named. See Vieyra v. Quest Diagnostics Inc., No.
2:19-cv-13396-MCA, Doc. 5 (D.N.J. June 19, 2019); Carbonneau v. Quest Diagnostics Inc., No.
19-cv-13472, Doc. 3 (D.N.J. June 19, 2019).


                                                   8
in determining the appropriate transferee forum. See, e.g., In re Factor VIII or IX Concentrate

Blood Prod. Liab. Litig., 853 F. Supp. 454, 455 (J.P.M.L. 1993); In re Silicone Gel Breast Implants

Prods. Liab. Litig., 793 F. Supp. 1098, 1101 (J.P.M.L. 1992); In re Data Gen. Corp. Antitrust

Litig., 470 F. Supp. 855, 859 (J.P.M.L. 1979); In re Hawaiian Hotel Room Rate Antitrust Litig.,

438 F. Supp. 935, 936 (J.P.M.L. 1977); In re Sugar Indus. Antitrust Litig., 437 F. Supp. 1204,

1208 (J.P.M.L. 1975); In re Ampicillin Antitrust Litig., 315 F. Supp. 317, 319 (J.P.M.L. 1970).

Judge Arleo, who is currently presiding over multiple AMCA Data Breach Cases, is extremely

well-qualified to preside over this litigation.

        Judge Arleo has served the District of New Jersey as a federal district judge for nearly five

years. During that time, Judge Arleo has presided over numerous complex class actions. See, e.g.,

Dartell v. Tibet Pharms., Inc., No. 14-3620, 2016 U.S. Dist. LEXIS 21541 (D.N.J. Feb. 22, 2016)

(certifying class in securities class action); Castro v. Sanofi Pasteur Inc., 134 F. Supp. 3d 820

(D.N.J. 2015) (granting motion for class certification in antitrust case). Judge Arleo has previous

experience presiding over an MDL, which settled in 2018. See In Re Azek Buidling Prods., Inc.

Marketing and Sales Practices, Litig., MDL No. 2506 (D.N.J.). Moreover, though the Panel very

recently assigned another MDL to Judge Arleo, see In re Liquid Alumnium Sulfate Antitrust Litig.,

MDL No. 2687 (J.P.M.L. May 30, 2019), Judge Arleo has the resources necessary to manage the

AMCA Data Breach Cases because Judge Arleo is assisted by a special master that has the

authority to “oversee the schedule for completion of discovery and all discovery disputes and

motions related thereto.” ECF 723, In re Liquid Aluminum Sulfate Antitrust Litig., No. 2:16-md-

02687 (D.N.J. Mar. 13, 2018). In addition, that action appears to be winding down, as many of

the parties have reached settlements. See generally Nadia Dreid, Water Chemical Buyers Reach

Deal      In     Price-Fix      Suit,     Law360       (June     14,     2019),     available     at




                                                   9
https://www.law360.com/articles/1169469/water-chemical-buyers-reach-deal-in-price-fix-suit

(last visited June 23, 2019) (“Consumers who say they were scammed into paying artificially high

prices for a water treatment chemical told a New Jersey federal judge on Friday that they have

reached a tentative deal with the last of the companies they have accused of being involved in the

scheme.”).5 Accordingly, Judge Arleo would be an ideal transferee judge.

       C. The District of New Jersey Is a More Appropriate Venue Than the Other
          Requested Transferee Courts.

       Two other districts have been proposed as potential transferee courts. Plaintiffs Paula

Worthey and Emory Grauberger request that pretrial proceedings be consolidated in the Southern

District of New York, and Plaintiff Misty Marler asks the Panel to transfer the AMCA Data Breach

Cases to the Central District of California or, in the alternative, to the Southern District of New

York. Neither of these districts is as appropriate for consolidation as the District of New Jersey.6

       Worthey contends that this action should be transferred to Judge Roman in the Southern

District of New York because several of the actions have been filed there, because AMCA

maintains its principal place of business in the Southern District of New York, and because Judge

Roman is an experienced and capable judge.7 But as noted, many Plaintiffs have selected the

District of New Jersey as the appropriate forum. Moreover, any related push by plaintiffs for




5
  Numerous federal judges are currently presiding over two MDLs. And six judges are presiding
over more than two MDLs – Judge Breyer in the Northern District of California, Judge Thrash in
the Northern District of Georgia, Judge Miller in the Northern District of Indiana, Judge Davis in
the District of Minnesota, Judge Wolfson in the District of New Jersey, and Judge Goodwin in the
Southern District of West Virginia.
6
  The District of Minnesota was proposed as an alternative forum in a Response filed earlier today.
Optum does not agree that consolidation in the District of Minnesota is appropriate. For all of the
reasons herein, the AMCA Data Breach Cases should be consolidated in the District of New Jersey.
7
  Worthey also contends, erroneously, that Quest’s headquarters are in the Southern District of
New York. As discussed above, Quest is headquartered in the District of New Jersey.



                                                10
consolidation in the Southern District of New York before Judge Roman should be rejected.

Although Judge Roman has more cases than any other Judge in that district, that result was

manufactured by a spate of notices of related cases disclosing Judge Roman had a pending case

but neglecting to mention that Judges Karas and Briccetti did as well.8

       Moreover, the chambers of Judge Roman, the proposed transferee judge, are located in

White Plains, New York, which is substantially less convenient for the parties and witnesses than

the federal courthouse in Newark, New Jersey.9 As discussed above, the federal courthouse in

Newark is approximately four miles from Newark Liberty International Airport, which is a major

international airport. By contrast, the closest major airport to the federal courthouse in White

Plains is LaGuardia Airport, which is nearly twenty-five miles away.10

       Plaintiff Emory Grauberger contends that these actions should be consolidated in the

Southern District of New York, White Plains Division because AMCA has filed for bankruptcy

and, according to Grauberger, consolidation in the Southern District of New York “offers the

unique possibility of closely coordinating these MDL cases with bankruptcy proceedings” and

because AMCA is likely insolvent and needs to conserve resources. But Grauberger fails to

explain why a judge in the District of New Jersey would be unable to coordinate with the

bankruptcy judge in New York. In re Multidistrict Litig. Involving Banking Agmts. With Stirling

Homex Corp., 388 F. Supp. 572, 572 (J.P.M.L. 1975) (rejecting argument that proceedings should

be consolidated in the Western District of New York because bankruptcy proceedings were



8
  See, e.g., Key v. AMCA et al., No. 7:19-cv-5536, Doc. 2 (S.D.N.Y.) (listing only Worthey, No.
7:19-cv-05210 (assigned to Judge Roman) as related); Jilek v. Retrieval-Masters Creditors
Bureau, Inc. et al., No. 7:19-cv-5552, Doc. 3 (S.D.N.Y.) (same); Henry v. Am. Med. Collection
Agency, Inc., No. 7:19-cv-05392, Doc. 3 (S.D.N.Y.) (same)
9
  Judge Roman has no prior MDL experience.
10
   While Westchester County Airport is close to White Plains, it has very few direct flights, and is
therefore much less convenient than Newark Liberty International Airport.


                                                11
pending there). If coordination with a future-filed adversary proceeding is desirable, this Panel

can transfer the adversary proceeding to the District of New Jersey for consolidation in the MDL.

See In re Nat’l Arbitration Forum Trade Practices Litig., 729 F. Supp. 2d 1353, 1353 n.1 (J.P.M.L.

Aug. 6, 2010) (recognizing that “[t]he Panel has previously transferred multiple adversary

proceedings under Section 1407”). Moreover, AMCA is not named as a defendant in several of

the later-filed AMCA Data Breach Cases. See Webb v. Quest Diagnostics, Inc. et al., No. 1:19-

cv-04157 (N.D. Ill.); Johnston v. Quest Diagnostics, Inc., No. 2:19-cv-13957 (D.N.J.); Benadom

v. Quest Diagnostics, Inc., No. 2:19-cv-14037 (D.N.J). By contrast, Quest is named as a defendant

in all of the AMCA Data Breach Cases. Thus, the Panel should give greater weight to the location

of Quest’s headquarters than to the location of AMCA’s headquarters. Finally, Grauberger cannot

credibly argue that it will be materially more expensive for AMCA to participate in consolidated

pretrial proceedings in the District of New Jersey, less than 50 miles from its corporate

headquarters.

       Plaintiff Misty Marler’s arguments that the Central District of California is an appropriate

transferee court are even more unavailing. Marler contends that this case should be consolidated

in the Central District of California because several of the named plaintiffs reside in California

and, according to Marler, “the Central District of California is likely where the greatest number of

victims reside.” However, Marler overlooks the fact that none of the defendants in any of the

actions is headquartered in California. Moreover, given the nature of the plaintiffs’ allegations,

the bulk of the document discovery is likely to be produced by the defendants. Most plaintiffs will

have few, if any, relevant documents. Thus, the location of the plaintiffs is significantly less

important than the location of the defendants. And it makes little sense to require Defendants and




                                                12
their witnesses to incur the substantial burden of travel to the west coast when there are more

convenient, appropriate transferee courts closer to their places of business.

       Marler also argues that “[j]urists in the Central District of California also have extensive

experience overseeing data breach litigation.” But this is equally true of the District of New Jersey.

For example, Judge Claire Cecchi is currently presiding over In re Horizon Healthcare Services

Data Breach Litig., No. 2:13-cv-07418 (D.N.J.), which is a consolidated class action involving

victims of a data breach impacting Horizon Healthcare Services, Inc. Accordingly, to the extent

that this is an important consideration to the Panel, it equally favors the District of New Jersey as

the Central District of California.

       Finally, the alternatives to establishing an MDL, including transfer pursuant to Section

1404, are not viable. There are more than twenty individual lawsuits to date spanning the country.

Possible Section 1404 transfer motions would be extremely complex, inefficient, and unlikely to

succeed given, among other things, the different mixes of defendants across the lawsuits and the

lack of overlap among plaintiffs’ counsel. For instance, one action names Quest, LabCorp, and

BioReference along with AMCA; some actions name Quest and LabCorp; other actions name

Quest alone. Section 1404 motions would require an individualized, case-by-case assessment,

with the Section 1404 factors potentially pointing in different directions.             Under these

circumstances, the Panel routinely rejects Section 1404 transfer as a viable alternative to MDL

consolidation. See, e.g., In re Uber, 304 F. Supp. 3d at 1354 (rejecting informal coordination of

10 actions and seven tag-along actions pending in nine districts with fourteen groups of plaintiffs’

counsel); In re Equifax, 289 F. Supp. 3d at 1325; In re Schnuck Mkts., Inc., Customer Data Sec.

Breach Litig., 978 F. Supp. 2d 1379, 1380-81 (J.P.M.L. 2013) (centralizing litigation and rejecting




                                                 13
Section 1404 transfer as preferable where a smaller number of affected customers in fewer states

was at issue than here). As a result, there are no viable alternatives to MDL consolidation here.

III.   CONCLUSION

       For all of the foregoing reasons, Optum supports Plaintiffs Jorge M. Fernandez, Jr., Hector

Valdes, and Francis Carbonneau’s efforts to transfer these actions to the District of New Jersey for

consolidated pretrial proceedings because it will best serve the purposes of 28 U.S.C. § 1407 and

the convenience of the parties.

       Respectfully submitted, this 26th day of June, 2019.



                                              /s/ Kristine McAlister Brown
                                              Kristine McAlister Brown
                                              ALSTON & BIRD LLP
                                              1201 West Peachtree Street
                                              Atlanta, Georgia 30309
                                              Telephone: (404) 881-7000
                                              Facsimile: (404) 881-7777
                                              kristy.brown@alston.com

                                              Counsel for Defendants Optum360, LLC and
                                              Optum360 Services, Inc.




                                                14
